380 F.2d 362
MOTOR VESSEL CIUDAD DE NEIVA and Flota Mercante Grancolombiana, S.A., a Colombian corporation, Petitioner,v.The Honorable Roszel C. THOMSEN, Chief Judge, United States District Court for the District of Maryland, Respondent.Ramon Erazo, Intervenor.
No. 11291.
United States Court of Appeals Fourth Circuit.
Argued June 2, 1967.
Decided June 20, 1967.

Robert H. Williams, Jr., Baltimore, Md. (Donald A. Krach, and Niles, Barton, Gans & Markell, Baltimore, Md., on petition), for petitioner.
Solomon Kaplan, Baltimore, Md. (Sol C. Berenholtz, Baltimore, Md., on reply of intervenor), for intervenor.
Before SOBELOFF, BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
This is a petition for writ of mandamus to compel the district judge to decline jurisdiction in admiralty of a libel brought by a Colombian seaman against a Colombian vessel and her Colombian owner. No final order — either declining or accepting jurisdiction — has been entered. The district judge has simply postponed decision to permit development, by discovery, of the relevant facts. We are without jurisdiction. 28 U.S.C. A. §§ 1291, 1292. The petition is


2
Dismissed.